UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6325 Dreyfus MidCap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/13 1 FORM N-Q Item 1. Schedule of Investments. (INSERT SCHEDULE OF INVESTMENTS HERE) STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund, Inc. January 31, 2013 (Unaudited) Common Stocks97.7% Shares Value ($) Automobiles & Components.4% Gentex 310,195 5,934,030 Thor Industries 94,011 3,955,983 Banks4.4% Associated Banc-Corp 376,362 5,370,686 Astoria Financial 183,796 1,790,173 BancorpSouth 182,741 2,649,744 Bank of Hawaii 98,055 a 4,715,465 Cathay General Bancorp 157,357 3,054,299 City National 101,578 5,379,571 Commerce Bancshares 168,084 6,311,554 Cullen/Frost Bankers 132,547 7,805,693 East West Bancorp 305,015 7,152,602 First Niagara Financial Group 769,725 6,034,644 FirstMerit 235,680 a 3,589,406 Fulton Financial 428,278 4,663,947 Hancock Holding 185,150 5,595,233 International Bancshares 115,391 2,255,894 New York Community Bancorp 955,726 12,758,942 Prosperity Bancshares 93,787 4,230,732 Signature Bank 100,407 b 7,423,090 SVB Financial Group 96,990 b 6,437,226 Synovus Financial 1,681,469 4,338,190 TCF Financial 347,224 4,743,080 Trustmark 139,469 3,225,918 Valley National Bancorp 432,001 a 4,229,290 Washington Federal 234,454 4,124,046 Webster Financial 179,289 3,989,180 Westamerica Bancorporation 60,101 a 2,669,686 Capital Goods11.5% Acuity Brands 92,475 6,362,280 Aecom Technology 235,629 b 6,025,034 AGCO 210,085 11,134,505 Alliant Techsystems 70,111 4,537,584 AMETEK 527,548 21,624,193 B/E Aerospace 226,478 b 11,661,352 Carlisle 136,510 8,757,116 CLARCOR 108,830 5,491,562 Crane 105,856 5,322,440 Donaldson 293,369 11,033,608 Esterline Technologies 66,520 b 4,416,263 Exelis 408,581 4,490,305 Fortune Brands Home & Security 350,140 b 11,463,584 Gardner Denver 105,257 7,406,935 GATX 102,563 4,856,358 General Cable 107,846 b 3,625,783 Graco 132,066 7,554,175 Granite Construction 74,785 2,719,183 Harsco 175,410 4,471,201 Hubbell, Cl. B 116,358 10,594,396 Huntington Ingalls Industries 108,287 4,797,114 IDEX 181,816 9,070,800 ITT 203,455 5,224,724 KBR 319,183 9,964,893 Kennametal 171,967 7,052,367 Lennox International 99,767 5,737,600 Lincoln Electric Holdings 182,147 9,823,188 MSC Industrial Direct, Cl. A 101,247 8,010,663 Nordson 123,195 8,330,446 Oshkosh 200,054 b 7,838,116 Regal-Beloit 96,448 7,152,584 Shaw Group 144,043 b 6,816,115 SPX 110,385 8,238,033 Terex 238,527 b 7,723,504 Timken 173,589 9,306,106 Trinity Industries 173,597 6,891,801 Triumph Group 108,910 7,663,997 United Rentals 199,232 b 10,085,124 URS 167,789 6,959,888 Valmont Industries 50,308 7,330,882 Wabtec 103,802 9,717,943 Watsco 63,350 4,773,423 Woodward 129,928 4,990,534 Commercial & Professional Services2.8% Brink's 104,815 3,125,583 Clean Harbors 114,684 b 6,375,284 Copart 232,258 b 8,340,385 Corporate Executive Board 73,133 3,664,695 Corrections Corp. of America 218,198 8,267,522 Deluxe 111,017 4,084,315 FTI Consulting 89,339 b 2,903,517 Herman Miller 124,153 3,066,579 HNI 99,603 a 3,144,467 Manpower 172,817 8,900,075 Mine Safety Appliances 68,284 3,156,086 R.R. Donnelley & Sons 390,937 a 3,596,620 Rollins 144,121 3,562,671 Towers Watson & Co., Cl. A 122,956 7,510,152 Waste Connections 266,762 9,608,767 Consumer Durables & Apparel4.5% Carter's 109,923 b 6,620,662 Deckers Outdoor 77,099 a,b 3,080,105 Hanesbrands 212,894 b 7,979,267 Jarden 159,789 b 9,401,985 KB Home 164,596 a 3,138,846 M.D.C Holdings 83,758 3,293,365 Mohawk Industries 126,244 b 12,833,965 NVR 9,987 b 10,283,214 Polaris Industries 138,695 12,078,948 PVH 153,518 18,248,685 Tempur-Pedic International 127,879 a,b 4,982,166 Toll Brothers 325,997 b 12,208,588 Tupperware Brands 121,207 9,235,973 Under Armour, Cl. A 168,406 a,b 8,566,813 Warnaco Group 87,840 b 6,430,766 Consumer Services2.1% Bally Technologies 89,049 b 4,288,600 Bob Evans Farms 62,967 2,787,549 Brinker International 158,860 5,201,076 Cheesecake Factory 107,308 3,558,333 DeVry 123,711 a 3,113,806 International Speedway, Cl. A 54,867 1,503,904 Life Time Fitness 86,019 b 4,363,744 Matthews International, Cl. A 63,953 2,095,100 Panera Bread, Cl. A 61,335 b 9,801,946 Regis 126,946 a 2,253,292 Scientific Games, Cl. A 128,931 b 1,146,197 Service Corporation International 467,210 6,975,445 Sotheby's 146,654 5,267,812 Strayer Education 25,713 a 1,463,070 Wendy's 633,250 a 3,254,905 WMS Industries 121,820 b 3,015,045 Diversified Financials3.1% Affiliated Managers Group 111,765 b 16,086,336 Apollo Investment 444,567 4,001,103 CBOE Holdings 188,337 6,380,858 Eaton Vance 249,130 9,018,506 Federated Investors, Cl. B 202,811 a 4,798,508 Greenhill & Co. 57,494 a 3,386,397 Janus Capital Group 410,310 3,815,883 Jefferies Group 275,320 5,487,128 MSCI 265,645 b 8,962,862 Raymond James Financial 243,592 10,871,511 SEI Investments 290,936 7,843,635 Waddell & Reed Financial, Cl. A 187,319 7,436,564 Energy6.0% Alpha Natural Resources 472,966 b 4,190,479 Arch Coal 465,016 a 3,310,914 Atwood Oceanics 122,554 b 6,467,175 Bill Barrett 105,880 b 1,690,904 CARBO Ceramics 43,046 a 3,448,415 Cimarex Energy 187,242 11,957,274 Dresser-Rand Group 164,892 b 10,066,657 Dril-Quip 78,190 b 6,340,427 Energen 157,223 7,568,715 Forest Oil 260,479 b 1,812,934 Helix Energy Solutions Group 210,339 b 4,989,241 HollyFrontier 439,969 22,975,181 Northern Oil and Gas 127,155 a,b 2,103,144 Oceaneering International 233,425 14,754,794 Oil States International 119,285 b 9,254,130 Patterson-UTI Energy 330,944 a 6,731,401 Plains Exploration & Production 280,960 b 13,415,840 Quicksilver Resources 255,567 a,b 700,254 Rosetta Resources 113,853 b 6,036,486 SM Energy 142,062 8,262,326 Superior Energy Services 338,855 b 8,461,209 Tidewater 107,087 5,265,468 Unit 92,940 b 4,473,202 World Fuel Services 157,400 6,785,514 Food & Staples Retailing.4% Harris Teeter Supermarkets 105,135 4,362,051 SUPERVALU 456,673 a 1,785,591 United Natural Foods 102,331 b 5,523,827 Food, Beverage & Tobacco1.9% Flowers Foods 251,642 6,764,137 Green Mountain Coffee Roasters 268,698 a,b 12,233,820 Hillshire Brands 264,710 8,200,716 Ingredion 166,001 10,967,686 Lancaster Colony 42,053 3,005,107 Post Holdings 70,158 b 2,665,302 Smithfield Foods 272,703 b 6,356,707 Tootsie Roll Industries 44,259 a 1,199,419 Universal 50,428 a 2,742,275 Health Care Equipment & Services5.8% Allscripts Healthcare Solutions 368,132 b 4,078,903 Community Health Systems 198,645 7,614,063 Cooper 103,306 10,470,063 Health Management Associates, Cl. A 560,812 b 5,854,877 Health Net 179,650 b 4,886,480 Henry Schein 192,628 b 16,631,502 Hill-Rom Holdings 133,252 4,421,301 HMS Holdings 188,642 b 5,142,381 Hologic 576,277 b 13,738,444 IDEXX Laboratories 118,757 b 11,306,854 LifePoint Hospitals 106,921 b 4,673,517 Masimo 111,798 2,269,499 MEDNAX 108,410 b 9,275,560 Omnicare 242,946 9,462,747 Owens & Minor 136,944 a 4,191,856 ResMed 310,160 a 13,585,008 STERIS 126,563 4,775,222 Teleflex 88,257 6,619,275 Thoratec 126,337 b 4,615,091 Universal Health Services, Cl. B 192,180 10,885,075 VCA Antech 192,102 b 4,149,403 WellCare Health Plans 94,175 b 4,775,614 Household & Personal Products1.0% Church & Dwight 302,903 17,504,764 Energizer Holdings 134,944 11,741,477 Insurance4.5% Alleghany 36,854 b 13,289,184 American Financial Group 164,988 7,021,889 Arthur J. Gallagher & Co. 269,323 9,951,485 Aspen Insurance Holdings 153,357 5,231,007 Brown & Brown 256,368 7,009,101 Everest Re Group 112,754 13,058,041 Fidelity National Financial, Cl. A 459,110 11,523,661 First American Financial 232,279 5,549,145 Hanover Insurance Group 97,427 4,049,066 HCC Insurance Holdings 218,170 8,438,816 Kemper 117,250 3,905,597 Mercury General 78,683 3,115,847 Old Republic International 518,568 5,911,675 Protective Life 172,020 5,442,713 Reinsurance Group of America 160,605 9,217,121 StanCorp Financial Group 95,375 3,709,134 W.R. Berkley 242,003 9,963,264 Materials6.8% Albemarle 194,915 11,950,239 AptarGroup 145,208 7,482,568 Ashland 159,069 12,488,507 Cabot 127,877 4,786,436 Carpenter Technology 96,532 5,051,520 Commercial Metals 247,719 4,124,521 Compass Minerals International 72,302 5,209,359 Cytec Industries 100,480 7,365,184 Domtar 77,158 6,421,860 Greif, Cl. A 65,411 3,073,009 Intrepid Potash 114,855 2,676,121 Louisiana-Pacific 297,488 b 5,780,192 Martin Marietta Materials 98,888 a 9,763,212 Minerals Technologies 78,737 3,257,350 NewMarket 23,419 5,975,592 Olin 174,264 4,053,381 Packaging Corporation of America 213,991 8,223,674 Reliance Steel & Aluminum 162,174 10,495,901 Rock-Tenn, Cl. A 154,099 12,166,116 Royal Gold 140,950 10,524,737 RPM International 287,575 8,975,216 Scotts Miracle-Gro, Cl. A 82,812 3,620,541 Sensient Technologies 107,487 4,095,255 Silgan Holdings 107,789 4,624,148 Sonoco Products 219,546 6,803,731 Steel Dynamics 473,284 7,198,650 Valspar 183,864 12,186,506 Worthington Industries 113,521 3,119,557 Media1.2% AMC Networks, Cl. A 124,682 b 7,103,134 Cinemark Holdings 223,338 6,284,731 DreamWorks Animation SKG, Cl. A 157,177 a,b 2,736,452 John Wiley & Sons, Cl. A 100,713 3,857,308 Lamar Advertising, Cl. A 118,387 b 5,048,022 Meredith 77,445 a 2,808,156 New York Times, Cl. A 264,610 b 2,344,445 Scholastic 57,786 1,713,933 Valassis Communications 85,468 a 2,398,232 Pharmaceuticals, Biotech & Life Sciences3.5% Bio-Rad Laboratories, Cl. A 43,931 b 4,998,908 Charles River Laboratories International 106,259 b 4,390,622 Covance 119,407 b 7,965,641 Endo Health Solutions 252,573 b 7,996,461 Mettler-Toledo International 66,609 b 14,156,411 Regeneron Pharmaceuticals 162,880 b 28,331,347 Techne 74,404 5,333,279 United Therapeutics 103,352 b 5,569,639 Vertex Pharmaceuticals 469,223 b 21,011,806 Real Estate9.9% Alexander & Baldwin 90,650 b 3,045,840 Alexandria Real Estate Equities 136,764 c 9,915,390 American Campus Communities 226,727 c 10,558,676 BioMed Realty Trust 333,224 c 6,781,108 BRE Properties 167,441 c 8,519,398 Camden Property Trust 182,010 c 12,629,674 Corporate Office Properties Trust 171,046 c 4,525,877 Duke Realty 674,732 c 10,397,620 Equity One 135,126 c 3,055,199 Essex Property Trust 79,290 c 12,193,216 Extra Space Storage 221,579 c 8,827,707 Federal Realty Investment Trust 139,517 c 14,767,874 Highwoods Properties 169,744 c 6,110,784 Home Properties 110,833 c 6,812,905 Hospitality Properties Trust 267,487 c 6,746,022 Jones Lang LaSalle 96,050 8,850,047 Liberty Property Trust 256,108 c 10,031,750 Macerich 295,812 c 17,665,893 Mack-Cali Realty 179,300 c 4,871,581 National Retail Properties 235,974 a,c 7,555,887 Omega Healthcare Investors 242,224 a,c 6,191,245 Potlatch 88,423 c 3,836,674 Rayonier 267,240 a,c 14,388,202 Realty Income 387,889 a,c 16,942,992 Regency Centers 195,952 c 9,764,288 Senior Housing Properties Trust 404,812 c 9,751,921 SL Green Realty 196,167 c 15,767,903 Taubman Centers 134,368 c 10,950,992 UDR 544,591 c 13,010,279 Weingarten Realty Investors 239,768 c 6,914,909 Retailing4.8% Aaron's 151,510 4,492,271 Advance Auto Parts 159,691 11,740,482 Aeropostale 170,884 b 2,312,061 American Eagle Outfitters 389,932 7,880,526 ANN 105,211 b 3,244,707 Ascena Retail Group 272,576 b 4,620,163 Barnes & Noble 90,213 a,b 1,203,441 Cabela's 99,495 b 5,135,932 Chico's FAS 356,786 6,397,173 Dick's Sporting Goods 211,548 10,067,569 Foot Locker 326,298 11,208,336 Guess? 131,767 3,569,568 HSN 80,115 4,774,854 LKQ 644,916 b 14,439,669 Office Depot 621,844 b 2,692,585 Rent-A-Center 126,560 4,515,661 Saks 219,869 a,b 2,376,784 Signet Jewelers 176,285 11,031,915 Tractor Supply 153,445 15,907,643 Williams-Sonoma 188,741 8,304,604 Semiconductors & Semiconductor Equipment1.9% Atmel 954,852 b 6,397,508 Cree 253,006 a,b 10,917,209 Cypress Semiconductor 293,598 b 3,015,251 Fairchild Semiconductor International 274,113 b 4,048,649 Integrated Device Technology 306,823 b 2,218,330 International Rectifier 152,525 b 2,972,712 Intersil, Cl. A 275,568 2,383,663 MEMC Electronic Materials 481,057 b 2,001,197 RF Micro Devices 594,736 b 2,973,680 Semtech 144,093 b 4,345,845 Silicon Laboratories 82,588 b 3,604,140 Skyworks Solutions 415,838 b 9,955,162 Software & Services9.2% ACI Worldwide 84,560 b 4,019,982 Acxiom 166,120 b 2,945,308 Advent Software 71,638 b 1,765,877 Alliance Data Systems 107,994 a,b 17,019,854 ANSYS 199,583 b 14,689,309 AOL 181,771 b 5,571,281 Broadridge Financial Solutions 265,984 6,269,243 Cadence Design Systems 599,497 b 8,350,993 Compuware 465,312 b 5,406,925 Concur Technologies 96,906 a,b 6,483,011 Convergys 241,562 4,111,385 CoreLogic 211,662 b 5,554,011 DST Systems 65,906 4,411,748 Equinix 105,457 b 22,718,602 FactSet Research Systems 89,176 a 8,250,564 Fair Isaac 75,670 3,410,447 Gartner 202,727 b 10,442,468 Global Payments 172,054 8,475,380 Informatica 236,790 b 8,763,598 Jack Henry & Associates 185,249 7,684,129 Lender Processing Services 183,988 4,423,072 ManTech International, Cl. A 50,959 a 1,257,159 Mentor Graphics 201,259 b 3,447,567 MICROS Systems 172,885 b 7,957,897 Monster Worldwide 269,005 a,b 1,560,229 NeuStar, Cl. A 144,649 b 6,529,456 PTC 254,750 b 5,905,105 Rackspace Hosting 236,040 b 17,785,614 Rovi 225,769 b 3,903,546 SolarWinds 130,779 b 7,116,993 Solera Holdings 151,142 8,284,093 Synopsys 324,780 b 10,860,643 TIBCO Software 335,521 b 7,864,612 ValueClick 151,710 b 3,105,504 VeriFone Systems 235,086 b 8,162,186 WEX 83,528 b 6,566,136 Technology Hardware & Equipment3.9% ADTRAN 136,416 a 2,755,603 Arrow Electronics 230,679 b 8,862,687 Avnet 298,841 b 10,567,018 Ciena 219,972 b 3,444,762 Diebold 135,060 3,976,166 Ingram Micro, Cl. A 329,060 b 5,982,311 InterDigital 91,364 a 3,964,284 Itron 87,067 b 4,039,038 Lexmark International, Cl. A 140,244 a 3,374,271 National Instruments 205,606 5,839,210 NCR 346,924 b 9,634,079 Plantronics 92,785 3,815,319 Polycom 383,566 b 4,230,733 QLogic 202,562 b 2,339,591 Riverbed Technology 348,900 b 6,768,660 Tech Data 81,145 b 4,131,092 Tellabs 776,717 1,770,915 Trimble Navigation 273,605 b 17,100,313 Vishay Intertechnology 283,290 b 3,113,357 Zebra Technologies, Cl. A 111,815 b 4,839,353 Telecommunication Services.5% Telephone & Data Systems 217,132 5,491,268 tw telecom 329,177 b 9,095,161 Transportation2.8% Alaska Air Group 151,240 b 6,976,701 Con-way 119,145 3,738,770 Genesee & Wyoming, Cl. A 93,179 b 7,881,080 J.B. Hunt Transport Services 197,099 13,258,850 JetBlue Airways 484,956 a,b 2,817,594 Kansas City Southern 239,288 22,280,106 Kirby 120,422 b 8,507,814 Landstar System 101,061 5,764,519 Matson 90,641 2,484,470 UTi Worldwide 223,853 3,304,070 Werner Enterprises 97,623 2,305,855 Utilities4.8% Alliant Energy 239,844 10,994,449 Aqua America 304,681 8,296,464 Atmos Energy 196,679 7,347,927 Black Hills 96,842 3,907,575 Cleco 130,397 5,574,472 Great Plains Energy 333,898 7,145,417 Hawaiian Electric Industries 212,025 5,718,314 IDACORP 109,624 5,087,650 MDU Resources Group 411,479 9,595,690 National Fuel Gas 181,502 9,873,709 NV Energy 510,431 9,662,459 OGE Energy 214,779 12,609,675 PNM Resources 174,429 3,725,803 Questar 380,210 8,832,278 UGI 242,426 8,543,092 Vectren 179,275 5,657,919 Westar Energy 275,353 8,279,865 WGL Holdings 111,526 4,676,285 Total Common Stocks (cost $2,035,238,007) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.06%, 3/14/13 (cost $2,589,819) 2,590,000 d Other Investment2.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $71,629,657) 71,629,657 e Investment of Cash Collateral for Securities Loaned6.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $178,938,065) 178,938,065 e Total Investments (cost $2,288,395,548) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At January 31, 2013, the value of the fund's securities on loan was $181,623,412 and the value of the collateral held by the fund was $185,649,470, consisting of cash collateral of $178,938,065 and U.S. Government & Agency securities valued at $6,711,405. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures positions. e Investment in affiliated money market mutual fund. At January 31, 2013, net unrealized appreciation on investments was $736,762,452 of which $867,689,007 related to appreciated investment securities and $130,926,555 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 11.5 Real Estate 9.9 Software & Services 9.2 Short-Term/Money Market Investments 8.9 Materials 6.8 Energy 6.0 Health Care Equipment & Services 5.8 Retailing 4.8 Utilities 4.8 Consumer Durables & Apparel 4.5 Insurance 4.5 Banks 4.4 Technology Hardware & Equipment 3.9 Pharmaceuticals, Biotech & Life Sciences 3.5 Diversified Financials 3.1 Commercial & Professional Services 2.8 Transportation 2.8 Consumer Services 2.1 Food, Beverage & Tobacco 1.9 Semiconductors & Semiconductor Equipment 1.9 Media 1.2 Household & Personal Products 1.0 Telecommunication Services .5 Automobiles & Components .4 Food & Staples Retailing .4 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2013 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 1/31/2013 ($) Financial Futures Long Standard & Poor's Midcap 400 E-mini 622 67,872,640 March 2013 The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 2,757,664,389 - - Equity Securities - Foreign Common Stocks+ 14,335,985 - - Mutual Funds 250,567,722 - - U.S. Treasury - 2,589,904 - Other Financial Instruments: Financial Futures++ 1,874,587 - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus MidCap Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2013 By: /s/ James Windels James Windels Treasurer Date: March 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
